IN THE
                         TENTH COURT OF APPEALS

                                No. 10-14-00025-CR

LAWRENCE PAUL GARGANO,
                                                         Appellant
v.

THE STATE OF TEXAS,
                                                         Appellee



                           From the 85th District Court
                               Brazos County, Texas
                         Trial Court No. 08-04309-CRF-85


                          MEMORANDUM OPINION

      Appellant, Lawrence Paul Gargano, appealed the trial court’s revocation of his

community supervision pertaining to the underlying offense of driving while

intoxicated, a third offense. See TEX. PENAL CODE ANN. §§ 49.04(a), 49.09 (West Supp.

2013). On May 23, 2014, appellant’s counsel filed a motion to dismiss this appeal that

was signed by both appellant and his counsel and indicated an intent to “withdraw

appellant’s notice of appeal and dismiss this appeal.”
       Appellant’s motion to dismiss is granted, and this appeal is hereby dismissed.

See TEX. R. APP. P. 42.2(a).




                                              AL SCOGGINS
                                              Justice


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion to dismiss granted; appeal dismissed
Opinion delivered and filed June 5, 2014
Do not publish
[CR25]




Gargano v. State                                                               Page 2